Case 2:20-cr-00579-SVW Document 880-1 Filed 08/26/21 Page 1 of 2 Page ID #:15539



 1   Ashwin J. Ram (SBN 227513)                John L. Littrell (SBN 221601)
 2   aram@steptoe.com                          jlittrell@bklwlaw.com
     Michael A. Keough (SBN 327037)            Ryan V. Fraser (SBN 272196)
 3   mkeough@steptoe.com                       rfraser@bklwlaw.com
 4   Nicholas P. Silverman (pro hac vice)      BIENERT KATZMAN LITTRELL
     nsilverman@steptoe.com                    WILLIAMS, LLP
 5   STEPTOE & JOHNSON LLP                     601 W. 5th Street, Suite 720
 6   633 West Fifth Street, Suite 1900         Los Angeles, CA 90071
     Los Angeles, CA 90071                     Telephone: (213) 528-3400
 7   Telephone: (213) 439-9400                 Facsimile: (949) 369-3701
 8   Facsimile: (213) 439-9599
                                               Counsel for Defendant Marietta
 9   Counsel for Defendant Richard Ayvazyan    Terabelian
10
11
                            UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14                                            Case No. 20-cr-579 (SVW)
     UNITED STATES OF AMERICA,
15                                            [PROPOSED] ORDER GRANTING
16                     Plaintiff,             RICHARD AYVAZYAN AND
                                              MARIETTA TERABELIAN’S
17                     v.                     JOINT EX PARTE APPLICATION
18                                            TO CONTINUE SENTENCING
     RICHARD AYVAZYAN,                        DATE
19   et al.,
20                                            Hon. Stephen V. Wilson
                      Defendants.
21
22
23
24
25
26
27
28

              [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
Case 2:20-cr-00579-SVW Document 880-1 Filed 08/26/21 Page 2 of 2 Page ID #:15540



 1                                 [PROPOSED] ORDER
 2         This Court, having considered Defendants Richard Ayvazyan and Marietta
 3   Terabelian’s Joint Ex Parte Application to Continue Sentencing Date, hereby GRANTS
 4   the application and ORDERS:
 5         1.    The Court continues the sentencing of Defendants Richard Ayvazyan and
 6   Marietta Terabelian to November 15, 2021.
 7
 8         IT IS SO ORDERED.
 9
      Dated: August __, 2021
10                                       The Honorable Stephen V. Wilson
11                                       United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      1
                [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
